DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant Response to Official Action
The response filed on 6/1/2022 has been entered and made of record.
Acknowledgment 
Claims 11-12, canceled on 6/1/2022, are acknowledged by the examiner. 
Claims 1, 3-5, 13-14, 16-17, and 19-20, amended on 6/1/2022, are acknowledged by the examiner.  
Response to Arguments
Applicant’s arguments with respect to claims 1, 19-20, and their dependent claims have been considered but they are moot in view of the new grounds of rejection necessitated by amendments initiated by the applicant.  Examiner addresses the main arguments of the Applicant as below.
Regarding the drawing objections, the amendment filed on 6/1/2022 addresses the issue.  As a result, the drawing objections are withdrawn.
Regarding the 35 U.S.C. 112(f) objection, the amendment filed on 6/1/2022 addresses the issue.  As a result, the 35 U.S.C. 112(b) rejection is withdrawn.
Regarding the 35 U.S.C. 112(b) rejections, the amendment filed on 6/1/2022 addresses the issues.  As a result, the 35 U.S.C. 112(b) rejections are withdrawn.
Regarding the U.S.C. 102 rejections, the Applicant amended independent claims. As a result, the 35 U.S.C. 102 rejections are withdrawn.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	          This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-2, 13, 16-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Salter (US Patent 11,091,949 B2), (“Salter”), in view of Zou et al. (US Patent 11,048,953 B2), (“Zou”).
Regarding claim 1, Salter meets the claim limitations as follows:
A vehicle door unlocking method (i.e. method of the invention for setting an opening height for a liftgate) [Salter: col. 2, line 34-35], which is implemented by a processor (i.e. a logic block 62 in control module 60) [Salter: col. 5, line 41] comprising: obtaining a distance (i.e. An active sensor is adapted to detect objects and respective distances to objects within a detection zone) [Salter: col. 2, line 6-8]  between a target object outside a vehicle and the vehicle through at least one distance sensor ((i.e. a separation distance between the vehicle and the detected user) [Salter: col. 2, line 66-67]; (i.e. An active sensor is adapted to detect objects and respective distances to objects within a detection zone) [Salter: col. 2, line 6-8]) provided in the vehicle ((i.e. As shown in FIG. 2, vehicle 10 includes an active sensor system 20 performing object detection. Sensor system 20 may preferably be comprised of an array of ultrasonic sensors which is commonly employed on vehicles) [Salter: col. 2, line 67 – col. 3, line 3; Fig. 2]; (i.e. wherein the vehicle has an active sensor adapted to detect objects and respective distances to objects within a detection zone behind the vehicle) [Salter: col. 6, line 60-62]); 5 determining that the distance (i.e. identifies distances for each respective person according to coincidence with the detected objects) [Salter: col. 2, line 13-15] satisfies a predetermined condition ((i.e. In FIG. 4, sensor array 30 detects objects 31, 32, and 33 within the near region (between vehicle 10 and radius R1)) [Salter: col. 3, line 52-53; Fig. 4]; (i.e. In this example, objects 31, 32, and 34 correspond to persons within the detection zone and object 33 represents a fixed object) [Salter: col. 3, line 59-61; Fig. 4]); waking up and controlling an image sensor in an image collection module provided in the vehicle (i.e. responds to control signals from logic block 62 to provide active sensor signals to an object tracking block 64. Tracked object positions and distances are provided from object tracking block 64 to logic block 62. A backup camera responds to activation signals from logic block 62 in order to provide a captured search image 50 to a facial recognition block 66. Face locations (reference points) are provided from facial recognition block 66 to logic block 62) [Salter: col. 5, line 45-53; Fig. 8] to collect a first image of the target object (i.e. A camera adapted to capture a search image with a field-of-view showing objects in the detection zone) [Salter: col. 2, line 8-10];
collecting ((i.e. capture) [Salter: col. 3, line 8]; (i.e. obtained) [Salter: col. 3, line 27]) a first depth map corresponding to the first image through a depth sensor in the image collection module (i.e. a camera adapted to capture a search image with a
field-of-view showing objects in the detection zone) [Salter: col. 6, line 15-16];  performing face recognition based on the first image (i.e. search image captured by a vehicle camera including faces detectable using facial recognition) [Salter: col. 2, line 32-33; Fig. 5] and a pre-registered face feature (i.e. In some approaches, face recognition technology may be used for user authentication for privacy/security related phone applications, entrance control in a building, etc. During the authentication process, a probe face image/video of a subject may be captured and compared against one or more stored templates of the user (e.g., claimed subject). If the similarity between the probe face and the stored templates is large enough, then the authentication may be successful) [Zou: col. 3, line 49-52];   
updating a depth value of a depth invalidation pixel in the first depth map based on the first image to obtain a second depth map; 
determining a spoofing detection result of the target object based on the first image and the second depth map; andsending a vehicle door unlocking instruction ((i.e. Based on coincidence of a radial sector (or other object tracking information from different types of active sensors)
of a detected object with a person visible in the search image (as identified by facial recognition, a controller (e.g., in a liftgate control module) determines a user height for each person based on a distance derived by the active object detection
sensors and an apparent height of a person based on the elevation of the corresponding face) [Salter: col. 4, line 1-8; Fig. 6]; (i.e. In order to economize on computing resources, a lookup table is preferably used which correlates an apparent elevation of a face within the search image with an opening height based on the respective object distance obtained from the active sensors.) [Salter: col. 4, line 17-21]; (i.e. A logic block 62 in control module 60 receives position signals from liftgate actuator 61 and sends opening and closing commands to actuator 61) [Salter: col. 5, line 41-43; Figs. 6, 8]; (i.e. A preferred method of the invention is shown in FIG. 6 wherein a lift gate open command is received in step 45) [Salter: col. 4, line 26-27; Fig. 6]) to at least one vehicle door lock of the vehicle (i.e. In response to the command, the liftgate begins to open under control of the liftgate actuator. The actuator system may have an electric motor drive with a clutch that enables the opening of the liftgate to be halted at any desired position) [Salter: col. 4, line 30-34]) based on the face recognition ((i.e. Based on coincidence of a radial sector (or other object tracking information from different types of active sensors) of a detected object with a person visible in the search image (as identified by facial recognition, a controller (e.g., in a liftgate control module) determines a user height for each person based on a distance derived by the active object detection sensors and an apparent height of a person based on the elevation of the corresponding face) [Salter: col. 4, line 1-8; Fig. 6]; (i.e. In order to economize on computing resources, a lookup table is preferably used which correlates an apparent elevation of a face within the search image with an opening height based on the respective object distance obtained from the active sensors.) [Salter: col. 4, line 17-21]) and the spoofing detection result.
Salter does not explicitly disclose the following claim limitations (Emphasis added).
A vehicle door unlocking method which is implemented by a processor, comprising: obtaining a distance between a target object outside a vehicle and the vehicle through at least one distance sensor provided in the vehicle; determining that the distance satisfies a predetermined condition; waking up and controlling an image sensor in an image collection module provided in the vehicle to collect a first image of the target object; collecting a first depth map corresponding to the first image through a depth sensor in the image collection module; performing face recognition based on the first image and a pre-registered face feature;updating a depth value of a depth invalidation pixel in the first depth map based on the first image to obtain a second depth map; determining a spoofing detection result of the target object based on the first image and the second depth map; and sending a vehicle door unlocking instructions to at least one vehicle door lock of the vehicle based on the face recognition and the spoofing detection result.  
However, in the same field of endeavor Zou further discloses the deficient claim limitations as follows:
collecting a first depth map corresponding to the first image (i.e.  In some configurations, corresponding locations of the facial landmarks on depth images may be calculated through a mapping. For example, the landmark depth determiner 118 may determine the one or more landmark depths by mapping one or more facial landmarks in the image(s) to the depth image. For instance, the landmark depth determiner 118 may determine one or more corresponding points (e.g., depth pixels, depths, distances, etc.) in the depth image corresponding to the landmarks in the image(s)) [Zou: col. 10, line 23-31]  ((i.e.  It should be noted that that since one or more depth values on the depth image may be incorrect or missing due to a low quality sensor (e.g., RGB-D sensor) in some configurations, a corresponding location on the depth image for every facial landmark detected in the image (e.g., color image) may not be found in some cases. The processor 112 may include and/or implement a scale determiner 120. The scale determiner 120 may determine (e.g., adapt) one or more scales ( e.g., a plurality of scales) of depth image pixels based on the one or more landmark depths. A scale may refer to a spacing of depth pixels relative to a landmark depth. For example, a scale may be referred to as a distance (e.g., radius) from the landmark depth. A scale may indicate a set of depth image pixels relative to the landmark depth. In some approaches, the set of depth image pixels may be determined in one or more directions relative to the landmark depth. For example, a set of depth image pixels (at one scale, for instance) may include one depth image pixel above the landmark depth, one depth image pixel below the landmark depth, one depth image pixel to the left of the landmark depth, and one depth image pixel to the right of the landmark depth. In one specific example, a set of depth image pixels at a scale of 2 (e.g., radius of 2) may be spaced two depth image pixels from the landmark 65 depth (e.g., pixels that are 2 pixels away from the landmark depth in left, right, up, and down directions). It should be noted that one or more additional or alternative directions may be utilized. For example, one or more pixels along diagonal directions may additionally or alternatively be utilized) [Zou: col. 10, line 39 – col. 11, line 3] – Note:  Zou describes a technique to update the depth map for incorrect or missing pixels in the captured image (i.e. the first image)); and determining a spoofing detection result of the target object  ((i.e. an image of a face is taken (for spoofing purposes)) [Zou: col. 14, line 59-60]; (i.e. detect spoofing with a non-live or artificial face) [Zou: col. 13, line 54]) based on the first image and the second depth map (i.e.  determining facial liveness may include comparing the smoothness measure to a smoothness threshold ( e.g., liveness determination threshold) and/or determine whether a size of a face (at a particular depth, for example) is within a natural face size range. The facial liveness determiner 124 may determine facial liveness (e.g., detect spoofing with a non-live or artificial face) based on the smoothness measure and/or face size) [Zou: col. 4, line 10-15]; ((i.e. an image of a face is taken (for spoofing purposes)) [Zou: col. 14, line 59-60]; (i.e. detect spoofing with a non-live or artificial face) [Zou: col. 13, line 54]).  
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Salter with Zou to program the system to implement facial liveness detection method.  
Therefore, the combination of Salter with Zou will enhance face authentication and improve electronic security for the system [Zou: col. 1, line 38-57].

Regarding claim 2, Salter meets the claim limitations as set forth in claim 1.Salter further meets the claim limitations as follow.
The method according to claim 1 (i.e. method of the invention for setting an opening height for a liftgate) [Salter: col. 2, line 34-35], wherein the predetermined condition comprises at least one of the following: the distance is less than a predetermined distance threshold (i.e. In FIG. 4, sensor array 30 detects objects 31, 32, and 33 within the near region (between vehicle 10 and radius R1)) [Salter: col. 3, line 52-53; Fig. 4]; a duration in which the distance is less than the predetermined distance threshold reaches a predetermined time threshold (i.e. Thus, a check is performed in step 54 to determine whether one or more moving objects are detected within or entering a predetermined zone. The predetermined zone extends by a predetermined distance from the liftgate opening (such as radial distance R3 in FIG. 4) which may be about 4 feet in a preferred embodiment. If at least one moving object is detected, then step 55 tracks the moving objects to determine whether all moving objects vacate the predetermined zone for a predetermined time ( e.g., about 10 seconds)) [Salter: col. 5, line 16-25; Fig. 4]; or 15the distance obtained in the duration indicates that the target object is proximate to the vehicle (i.e. In this example, objects 31, 32, and 34 correspond to persons within the detection zone and object 33 represents a fixed object) [Salter: col. 3, line 59-61; Fig. 4].  

Regarding claim 13, Salter meets the claim limitations as set forth in claim 1.Salter further meets the claim limitations as follow.
The method according to claim 1 (i.e. method of the invention for setting an opening height for a liftgate) [Salter: col. 2, line 34-35], wherein the updating the depth value of the depth invalidation pixel in the first depth map based on the first image to obtain the second depth map comprises: determining depth prediction values and associated information of a plurality of pixels in the first image based on the first image, wherein the associated information of the plurality of pixels indicates a degree of association between the plurality of pixels, and updating the depth value of the depth invalidation pixel in the first depth map based on the depth prediction values and associated information of the plurality of pixels to obtain the second depth map. 
Salter does not explicitly disclose the following claim limitations (Emphasis added).
The method according to claim 1, wherein the updating the depth value of the depth invalidation pixel in the first depth map based on the first image to obtain the second depth map comprises: determining depth prediction values and associated information of a plurality of pixels in the first image based on the first image, wherein the associated information of the plurality of pixels indicates a degree of association between the plurality of pixels, and updating the depth value of the depth invalidation pixel in the first depth map based on the depth prediction values and associated information of the plurality of pixels to obtain the second depth map.   
However, in the same field of endeavor Zou further discloses the deficient claim limitations as follows:
wherein the updating the depth value of the depth invalidation pixel in the first depth map based on the first image to obtain the second depth map ((i.e.  It should be noted that that since one or more depth values on the depth image may be incorrect or missing due to a low quality sensor (e.g., RGB-D sensor) in some configurations, a corresponding location on the depth image for every facial landmark detected in the image (e.g., color image) may not be found in some cases. The processor 112 may include and/or implement a scale determiner 120. The scale determiner 120 may determine (e.g., adapt) one or more scales ( e.g., a plurality of scales) of depth image pixels based on the one or more landmark depths. A scale may refer to a spacing of depth pixels relative to a landmark depth. For example, a scale may be referred to as a distance (e.g., radius) from the landmark depth. A scale may indicate a set of depth image pixels relative to the landmark depth. In some approaches, the set of depth image pixels may be determined in one or more directions relative to the landmark depth. For example, a set of depth image pixels (at one scale, for instance) may include one depth image pixel above the landmark depth, one depth image pixel below the landmark depth, one depth image pixel to the left of the landmark depth, and one depth image pixel to the right of the landmark depth. In one specific example, a set of depth image pixels at a scale of 2 (e.g., radius of 2) may be spaced two depth image pixels from the landmark 65 depth (e.g., pixels that are 2 pixels away from the landmark depth in left, right, up, and down directions). It should be noted that one or more additional or alternative directions may be utilized. For example, one or more pixels along diagonal directions may additionally or alternatively be utilized) [Zou: col. 10, line 39 – col. 11, line 3] – Note:  Zou describes a technique to update the depth map for incorrect or missing pixels in the captured image (i.e. the first image)) comprises: 
determining depth prediction values and associated information of a plurality of pixels in the first image based on the first image ((i.e. Determine landmark depth(s) by mapping landmark(s) to the depth image) [Zou: Fig. 9]; (i.e. The processor is further configured to receive a depth image of the face. The processor is additionally configured to determine at least one landmark depth by mapping the at least one facial landmark to the depth image.) [Zou: col. 2, line 21-25]), wherein the associated information of the plurality of pixels indicates a degree of association between the plurality of pixels (i.e. Determine one or more scales of depth image pixels based on at least one landmark depth. Determine one or more measures based on the scales of the depth image pixels) [Zou: Fig. 2]; (i.e. The processor is also configured to determine a plurality of scales of depth image pixels based on the at least one landmark depth. The processor is further configured to determine a scale smoothness measure for each of the plurality of scales of depth image pixels) [Zou: col. 2, line 25-29]), and updating the depth value of the depth invalidation pixel in the first depth map based on the depth prediction values and associated information of the plurality of pixels to obtain the second depth map ((i.e.  It should be noted that that since one or more depth values on the depth image may be incorrect or missing due to a low quality sensor (e.g., RGB-D sensor) in some configurations, a corresponding location on the depth image for every facial landmark detected in the image (e.g., color image) may not be found in some cases. The processor 112 may include and/or implement a scale determiner 120. The scale determiner 120 may determine (e.g., adapt) one or more scales (e.g., a plurality of scales) of depth image pixels based on the one or more landmark depths. A scale may refer to a spacing of depth pixels relative to a landmark depth. For example, a scale may be referred to as a distance (e.g., radius) from the landmark depth. A scale may indicate a set of depth image pixels relative to the landmark depth. In some approaches, the set of depth image pixels may be determined in one or more directions relative to the landmark depth. For example, a set of depth image pixels (at one scale, for instance) may include one depth image pixel above the landmark depth, one depth image pixel below the landmark depth, one depth image pixel to the left of the landmark depth, and one depth image pixel to the right of the landmark depth. In one specific example, a set of depth image pixels at a scale of 2 (e.g., radius of 2) may be spaced two depth image pixels from the landmark 65 depth (e.g., pixels that are 2 pixels away from the landmark depth in left, right, up, and down directions). It should be noted that one or more additional or alternative directions may be utilized. For example, one or more pixels along diagonal directions may additionally or alternatively be utilized) [Zou: col. 10, line 39 – col. 11, line 3] – Note:  Zou describes a technique to update the depth map for incorrect or missing pixels in the captured image (i.e. the first image)).  
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Salter with Zou to program the system to implement facial liveness detection method.  
Therefore, the combination of Salter with Zou will enhance face authentication and improve electronic security for the system [Zou: col. 1, line 38-57].

Regarding claim 16, Salter meets the claim limitations as set forth in claim 1.Salter further meets the claim limitations as follow.
The method according to claim 1  (i.e. method of the invention for setting an opening height for a liftgate) [Salter: col. 2, line 34-35], wherein the updating a depth value of a depth invalidation pixel in the first depth map based on the first image to obtain a second depth map comprises: 68US Patent Application Docket No. 117681.000020 performing target detection on the first image to obtain a region where the target object is located ((i.e. Thus, a check is performed in step 54 to determine whether one or more moving objects are detected within or entering a predetermined zone. The predetermined zone extends by a predetermined distance from the liftgate opening (such as radial distance R3 in FIG. 4) which may be about 4 feet in a preferred embodiment. If at least one moving object is detected, then step 55 tracks the moving objects to determine whether all moving objects vacate the predetermined zone for a predetermined time (e.g., about 10 seconds)) [Salter: col. 5, line 16-25; Fig. 4]; (i.e. a camera adapted to capture a search image with a
field-of-view showing objects in the detection zone) [Salter: col. 6, line 15-16]); performing key point detection on an image of the region where the target object is located to obtain the key point information of the target object in the first image (i.e. performs facial recognition on the search image to detect image locations containing a face of each respective person visible in the search image [Salter: col. 6, line 20-23]; 5obtaining the image of the target object from the first image (i.e. a camera adapted to capture a search image with a field-of-view showing objects in the detection zone) [Salter: col. 6, line 15-16] based on the key point information of the target object (i.e. identifies distances for each respective person according to coincidence with the detected objects,) [Salter: col. 6, line 23-24]; and updating the depth value of the depth invalidation pixel in the first depth map based on the image of the target object to obtain the second depth map.  
Salter does not explicitly disclose the following claim limitations (Emphasis added).
The method according to claim 1, wherein the updating a depth value of a depth invalidation pixel in the first depth map based on the first image to obtain a second depth map comprises: performing target detection on the first image to obtain a region where the target object is located; performing key point detection on an image of the region where the target object is located to obtain the key point information of the target object in the first image; obtaining the image of the target object from the first image based on the key point information of the target object; and updating the depth value of the depth invalidation pixel in the first depth map based on the image of the target object to obtain the second depth map.
However, in the same field of endeavor Zou further discloses the claim limitations and the deficient claim limitations as follows:
the updating a depth value of a depth invalidation pixel in the first depth map based on the first image to obtain a second depth map ((i.e.  It should be noted that that since one or more depth values on the depth image may be incorrect or missing due to a low quality sensor (e.g., RGB-D sensor) in some configurations, a corresponding location on the depth image for every facial landmark detected in the image (e.g., color image) may not be found in some cases. The processor 112 may include and/or implement a scale determiner 120. The scale determiner 120 may determine (e.g., adapt) one or more scales ( e.g., a plurality of scales) of depth image pixels based on the one or more landmark depths. A scale may refer to a spacing of depth pixels relative to a landmark depth. For example, a scale may be referred to as a distance (e.g., radius) from the landmark depth. A scale may indicate a set of depth image pixels relative to the landmark depth. In some approaches, the set of depth image pixels may be determined in one or more directions relative to the landmark depth. For example, a set of depth image pixels (at one scale, for instance) may include one depth image pixel above the landmark depth, one depth image pixel below the landmark depth, one depth image pixel to the left of the landmark depth, and one depth image pixel to the right of the landmark depth. In one specific example, a set of depth image pixels at a scale of 2 (e.g., radius of 2) may be spaced two depth image pixels from the landmark 65 depth (e.g., pixels that are 2 pixels away from the landmark depth in left, right, up, and down directions). It should be noted that one or more additional or alternative directions may be utilized. For example, one or more pixels along diagonal directions may additionally or alternatively be utilized) [Zou: col. 10, line 39 – col. 11, line 3] – Note:  Zou describes a technique to update the depth map for incorrect or missing pixels in the captured image (i.e. the first image)) comprises: 68US Patent Application Docket No. 117681.000020 ((i.e.  It should be noted that that since one or more depth values on the depth image may be incorrect or missing due to a low quality sensor (e.g., RGB-D sensor) in some configurations, a corresponding location on the depth image for every facial landmark detected in the image (e.g., color image) may not be found in some cases. The processor 112 may include and/or implement a scale determiner 120. The scale determiner 120 may determine (e.g., adapt) one or more scales (e.g., a plurality of scales) of depth image pixels based on the one or more landmark depths. A scale may refer to a spacing of depth pixels relative to a landmark depth. For example, a scale may be referred to as a distance (e.g., radius) from the landmark depth. A scale may indicate a set of depth image pixels relative to the landmark depth. In some approaches, the set of depth image pixels may be determined in one or more directions relative to the landmark depth. For example, a set of depth image pixels (at one scale, for instance) may include one depth image pixel above the landmark depth, one depth image pixel below the landmark depth, one depth image pixel to the left of the landmark depth, and one depth image pixel to the right of the landmark depth. In one specific example, a set of depth image pixels at a scale of 2 (e.g., radius of 2) may be spaced two depth image pixels from the landmark 65 depth (e.g., pixels that are 2 pixels away from the landmark depth in left, right, up, and down directions). It should be noted that one or more additional or alternative directions may be utilized. For example, one or more pixels along diagonal directions may additionally or alternatively be utilized) [Zou: col. 10, line 39 – col. 11, line 3] – Note:  Zou describes a technique to update the depth map for incorrect or missing pixels in the captured image (i.e. the first image)).
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Salter with Zou to program the system to implement facial liveness detection method.  
Therefore, the combination of Salter with Zou will enhance face authentication and improve electronic security for the system [Zou: col. 1, line 38-57].  

Regarding claim 17, Salter meets the claim limitations as set forth in claim 1.Salter further meets the claim limitations as follow.
The method according to claim 1  (i.e. method of the invention for setting an opening height for a liftgate) [Salter: col. 2, line 34-35], wherein the updating a depth value of a depth invalidation pixel in the first depth map based on the first image to obtain the second depth map comprises: 10obtaining a depth map of the target object from the first depth map, and updating the depth map of the target object based on the first image to obtain the second depth map; and/or wherein determining the spoofing detection result of the target object based on the first image and the second depth map comprises: 15inputting the first image and the second depth map to a spoofing detection neural network for processing to obtain the spoofing detection result of the target object; and/or wherein determining the spoofing detection result of the target object based on the first image and the second depth map comprises: performing feature extraction processing on the first image to obtain first feature 20information, performing feature extraction processing on the second depth map to obtain second feature information, and determining the spoofing detection result of the target object based on the first feature information and the second feature information.   
Salter does not explicitly disclose the following claim limitations (Emphasis added).
The method according to claim 1, wherein the updating a depth value of a depth invalidation pixel in the first depth map based on the first image to obtain the second depth map comprises: 10obtaining a depth map of the target object from the first depth map, and updating the depth map of the target object based on the first image to obtain the second depth map; and/or wherein determining the spoofing detection result of the target object based on the first image and the second depth map comprises: 15inputting the first image and the second depth map to a spoofing detection neural network for processing to obtain the spoofing detection result of the target object; and/or wherein determining the spoofing detection result of the target object based on the first image and the second depth map comprises: performing feature extraction processing on the first image to obtain first feature 20information, performing feature extraction processing on the second depth map to obtain second feature information, and determining the spoofing detection result of the target object based on the first feature information and the second feature information.  
However, in the same field of endeavor Zou further discloses the deficient claim limitations as follows:
wherein the updating a depth value of a depth invalidation pixel in the first depth map based on the first image to obtain the second depth map ((i.e.  It should be noted that that since one or more depth values on the depth image may be incorrect or missing due to a low quality sensor (e.g., RGB-D sensor) in some configurations, a corresponding location on the depth image for every facial landmark detected in the image (e.g., color image) may not be found in some cases. The processor 112 may include and/or implement a scale determiner 120. The scale determiner 120 may determine (e.g., adapt) one or more scales ( e.g., a plurality of scales) of depth image pixels based on the one or more landmark depths. A scale may refer to a spacing of depth pixels relative to a landmark depth. For example, a scale may be referred to as a distance (e.g., radius) from the landmark depth. A scale may indicate a set of depth image pixels relative to the landmark depth. In some approaches, the set of depth image pixels may be determined in one or more directions relative to the landmark depth. For example, a set of depth image pixels (at one scale, for instance) may include one depth image pixel above the landmark depth, one depth image pixel below the landmark depth, one depth image pixel to the left of the landmark depth, and one depth image pixel to the right of the landmark depth. In one specific example, a set of depth image pixels at a scale of 2 (e.g., radius of 2) may be spaced two depth image pixels from the landmark 65 depth (e.g., pixels that are 2 pixels away from the landmark depth in left, right, up, and down directions). It should be noted that one or more additional or alternative directions may be utilized. For example, one or more pixels along diagonal directions may additionally or alternatively be utilized) [Zou: col. 10, line 39 – col. 11, line 3] – Note:  Zou describes a technique to update the depth map for incorrect or missing pixels in the captured image (i.e. the first image)) comprises: 10obtaining a depth map of the target object from the first depth map (i.e.  The depth sensor(s) 136 may capture one or more depth images (e.g., depth image data, pixels, depths, depth maps, distances between the depth sensor(s) 136 and one or more objects, etc.). Examples of depth sensors 136 may include infrared time-of-flight (TOF) cameras, stereoscopic image sensors, structured light sensors, and/or lidar, etc. In some configurations, one or more image sensors 104 (e.g., visual spectrum sensors) may be utilized as depth sensor(s) 136. The depth sensors(s) 136 may be utilized to measure one or more distances from the depth sensor(s) 136 to one or more objects. In some configurations, a depth image captured by the depth sensor(s) 136 may correspond to an image captured by the image sensor(s) 104.) [Zou: col. 7, line 38-50], and updating the depth map of the target object based on the first image to obtain the second depth map ((i.e.  It should be noted that that since one or more depth values on the depth image may be incorrect or missing due to a low quality sensor (e.g., RGB-D sensor) in some configurations, a corresponding location on the depth image for every facial landmark detected in the image (e.g., color image) may not be found in some cases. The processor 112 may include and/or implement a scale determiner 120. The scale determiner 120 may determine (e.g., adapt) one or more scales ( e.g., a plurality of scales) of depth image pixels based on the one or more landmark depths. A scale may refer to a spacing of depth pixels relative to a landmark depth. For example, a scale may be referred to as a distance (e.g., radius) from the landmark depth. A scale may indicate a set of depth image pixels relative to the landmark depth. In some approaches, the set of depth image pixels may be determined in one or more directions relative to the landmark depth. For example, a set of depth image pixels (at one scale, for instance) may include one depth image pixel above the landmark depth, one depth image pixel below the landmark depth, one depth image pixel to the left of the landmark depth, and one depth image pixel to the right of the landmark depth. In one specific example, a set of depth image pixels at a scale of 2 (e.g., radius of 2) may be spaced two depth image pixels from the landmark depth (e.g., pixels that are 2 pixels away from the landmark depth in left, right, up, and down directions). It should be noted that one or more additional or alternative directions may be utilized. For example, one or more pixels along diagonal directions may additionally or alternatively be utilized) [Zou: col. 10, line 39 – col. 11, line 3] – Note:  Zou describes a technique to update the depth map for incorrect or missing pixels in the captured image (i.e. the first image)); and/or
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Salter with Zou to program the system to implement facial liveness detection method.  
Therefore, the combination of Salter with Zou will enhance face authentication and improve electronic security for the system [Zou: col. 1, line 38-57]. 

Regarding claim 19, Salter meets the claim limitations as follows:
An electronic device (i.e. an automatic system) [Salter: col. 2, line 63], comprising: a processor ((i.e. a controller) [Salter: col. 4, line 4]; (i.e. Logic block 62 may be comprised of a microcontroller) [Salter: col. 5, line 54]); and a memory (i.e. memory) [Salter: col. 4, line 67] configured to store processor-executable instructions; 10wherein the processor is configured to invoke the processor-executable instructions stored in the memory, and wherein the processor-executable instructions upon execution by the processor cause the processor at least to: obtain a distance (i.e. An active sensor is adapted to detect objects and respective distances to objects within a detection zone) [Salter: col. 2, line 6-8] between a target object outside a vehicle and the vehicle through at least one distance sensor ((i.e. a separation distance between the vehicle and the detected user) [Salter: col. 2, line 66-67]; (i.e. An active sensor is adapted to detect objects and respective distances to objects within a detection zone) [Salter: col. 2, line 6-8]) provided in the vehicle ((i.e. As shown in FIG. 2, vehicle 10 includes an active sensor system 20 performing object detection. Sensor system 20 may preferably be comprised of an array of ultrasonic sensors which is commonly employed on vehicles) [Salter: col. 2, line 67 – col. 3, line 3; Fig. 2]; (i.e. wherein the vehicle has an active sensor adapted to detect objects and respective distances to objects within a detection zone behind the vehicle) [Salter: col. 6, line 60-62]); determine that to the distance (i.e. identifies distances for each respective person according to coincidence with the detected objects) [Salter: col. 2, line 13-15] satisfies a predetermined condition ((i.e. In FIG. 4, sensor array 30 detects objects 31, 32, and 33 within the near region (between vehicle 10 and radius R1)) [Salter: col. 3, line 52-53; Fig. 4]; (i.e. In this example, objects 31, 32, and 34 correspond to persons within the detection zone and object 33 represents a fixed object) [Salter: col. 3, line 59-61; Fig. 4]); 
wake up and control an image sensor in 15an image collection module provided in the vehicle (i.e. responds to control signals from logic block 62 to provide active sensor signals to an object tracking block 64. Tracked object positions and distances are provided from object tracking block 64 to logic block 62. A backup camera 65 responds to activation signals from logic block 62 in order to provide a captured search image 50 to a facial recognition block 66. Face locations (reference points) are provided from facial recognition block 66 to logic block 62) [Salter: col. 5, line 45-53; Fig. 8] to collect a first image of the target object (i.e. A camera adapted to capture a search image with a field-of-view showing objects in the detection zone) [Salter: col. 2, line 8-10]; collect ((i.e. capture) [Salter: col. 3, line 8]; (i.e. obtained) [Salter: col. 3, line 27]) a first depth map corresponding to the first image through a depth sensor in the image collection module (i.e. a camera adapted to capture a search image with a
field-of-view showing objects in the detection zone) [Salter: col. 6, line 15-16];  perform face recognition based on the first image (i.e. search image captured by a vehicle camera including faces detectable using facial recognition) [Salter: col. 2, line 32-33; Fig. 5] and a pre-registered face feature (i.e. In some approaches, face recognition technology may be used for user authentication for privacy/security related phone applications, entrance control in a building, etc. During the authentication process, a probe face image/video of a subject may be captured and compared against one or more stored templates of the user (e.g., claimed subject). If the similarity between the probe face and the stored templates is large enough, then the authentication may be successful) [Zou: col. 3, line 49-52];   
updating a depth value of a depth invalidation pixel in the first depth map based on the first image to obtain a second depth map; 
determining a spoofing detection result of the target object based on the first image and the second depth map; and
send a vehicle door unlocking instruction ((i.e. Based on coincidence of a radial sector (or other object tracking information from different types of active sensors)
of a detected object with a person visible in the search image (as identified by facial recognition, a controller (e.g., in a liftgate control module) determines a user height for each person based on a distance derived by the active object detection
sensors and an apparent height of a person based on the elevation of the corresponding face) [Salter: col. 4, line 1-8; Fig. 6]; (i.e. In order to economize on computing resources, a lookup table is preferably used which correlates an apparent elevation of a face within the search image with an opening height based on the respective object distance obtained from the active sensors.) [Salter: col. 4, line 17-21]; (i.e. A logic block 62 in control module 60 receives position signals from liftgate actuator 61 and sends opening and closing commands to actuator 61) [Salter: col. 5, line 41-43; Figs. 6, 8]; (i.e. A preferred method of the invention is shown in FIG. 6 wherein a lift gate open command is received in step 45) [Salter: col. 4, line 26-27; Fig. 6]) to at least one vehicle door lock of the vehicle (i.e. In response to the command, the liftgate begins to open under control of the liftgate actuator. The actuator system may have an electric motor drive with a clutch that enables the opening of the liftgate to be halted at any desired position) [Salter: col. 4, line 30-34] based on the face recognition ((i.e. Based on coincidence of a radial sector (or other object tracking information from different types of active sensors) of a detected object with a person visible in the search image (as identified by facial recognition, a controller (e.g., in a liftgate control module) determines a user height for each person based on a distance derived by the active object detection sensors and an apparent height of a person based on the elevation of the corresponding face) [Salter: col. 4, line 1-8; Fig. 6]; (i.e. In order to economize on computing resources, a lookup table is preferably used which correlates an apparent elevation of a face within the search image with an opening height based on the respective object distance obtained from the active sensors.) [Salter: col. 4, line 17-21]) and the spoofing detection result.
Salter does not explicitly disclose the following claim limitations (Emphasis added).
An electronic device, comprising: a processor; and a memory configured to store processor-executable instructions; 10wherein the processor is configured to invoke the processor-executable instructions stored in the memory, and wherein the processor-executable instructions upon execution by the processor cause the processor at least to: obtain a distance between a target object outside a vehicle and the vehicle at least one distance sensor provided in the vehicle; determine that the distance satisfies a predetermined condition; wake up and control 15an image collection module provided in the vehicle to collect a first image of the target object; 
collect a first depth map corresponding to the first image through a depth sensor in the image collection module; perform face recognition based on the first image and a pre-registered face feature;update a depth value of a depth invalidation pixel in the first depth map based on the first image to obtain a second depth map; determine a spoofing detection result of the target object based on the first image and the second depth map; and  send a vehicle door unlocking instruction to at least one vehicle door lock of the vehicle based on the face recognition and the spoofing detection result.    
However, in the same field of endeavor Zou further discloses the deficient claim limitations as follows:
a memory configured to store processor-executable instructions (i.e. The memory 126 may store instructions and/or data) [Zou: col. 6, line 40]; 10wherein the processor is configured to invoke the processor-executable instructions stored in the memory (i.e. The instructions 1217a may be executable by the processor 1235 to implement one or more of the methods 200, 900, 1100 described herein. Executing the instructions 1217a may involve the use of the data 1219a that is stored in the memory 1215) [Zou: col. 24, line 36-40], and wherein the processor-executable instructions upon execution by the processor cause the processor at least to (i.e. The instructions 1217a may be executable by the processor 1235 to implement one or more of the methods 200, 900, 1100 described herein) [Zou: col. 24, line 36-38]:
…collect a first depth map corresponding to the first image (i.e.  In some configurations, corresponding locations of the facial landmarks on depth images may be calculated through a mapping. For example, the landmark depth determiner 118 may determine the one or more landmark depths by mapping one or more facial landmarks in the image(s) to the depth image. For instance, the landmark depth determiner 118 may determine one or more corresponding points (e.g., depth pixels, depths, distances, etc.) in the depth image corresponding to the landmarks in the image(s)) [Zou: col. 10, line 23-31]  ((i.e.  It should be noted that that since one or more depth values on the depth image may be incorrect or missing due to a low quality sensor (e.g., RGB-D sensor) in some configurations, a corresponding location on the depth image for every facial landmark detected in the image (e.g., color image) may not be found in some cases. The processor 112 may include and/or implement a scale determiner 120. The scale determiner 120 may determine (e.g., adapt) one or more scales ( e.g., a plurality of scales) of depth image pixels based on the one or more landmark depths. A scale may refer to a spacing of depth pixels relative to a landmark depth. For example, a scale may be referred to as a distance (e.g., radius) from the landmark depth. A scale may indicate a set of depth image pixels relative to the landmark depth. In some approaches, the set of depth image pixels may be determined in one or more directions relative to the landmark depth. For example, a set of depth image pixels (at one scale, for instance) may include one depth image pixel above the landmark depth, one depth image pixel below the landmark depth, one depth image pixel to the left of the landmark depth, and one depth image pixel to the right of the landmark depth. In one specific example, a set of depth image pixels at a scale of 2 (e.g., radius of 2) may be spaced two depth image pixels from the landmark 65 depth (e.g., pixels that are 2 pixels away from the landmark depth in left, right, up, and down directions). It should be noted that one or more additional or alternative directions may be utilized. For example, one or more pixels along diagonal directions may additionally or alternatively be utilized) [Zou: col. 10, line 39 – col. 11, line 3] – Note:  Zou describes a technique to update the depth map for incorrect or missing pixels in the captured image (i.e. the first image)); and determine a spoofing detection result of the target object  ((i.e. an image of a face is taken (for spoofing purposes)) [Zou: col. 14, line 59-60]; (i.e. detect spoofing with a non-live or artificial face) [Zou: col. 13, line 54]) based on the first image and the second depth map (i.e.  determining facial liveness may include comparing the smoothness measure to a smoothness threshold ( e.g., liveness determination threshold) and/or determine whether a size of a face (at a particular depth, for example) is within a natural face size range. The facial liveness determiner 124 may determine facial liveness (e.g., detect spoofing with a non-live or artificial face) based on the smoothness measure and/or face size) [Zou: col. 4, line 10-15]; ((i.e. an image of a face is taken (for spoofing purposes)) [Zou: col. 14, line 59-60]; (i.e. detect spoofing with a non-live or artificial face) [Zou: col. 13, line 54]).  
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Salter with Zou to program the system to implement facial liveness detection method.  
Therefore, the combination of Salter with Zou will enhance face authentication and improve electronic security for the system [Zou: col. 1, line 38-57].

Regarding claim 20, Salter meets the claim limitations as follows:
A non-transitory computer-readable storage medium (i.e. memory) [Salter: col. 4, line 67], having computer program instructions stored thereon, wherein when the computer program instructions are executed by a processor ((i.e. a controller) [Salter: col. 4, line 4]; (i.e. Logic block 62 may be comprised of a microcontroller) [Salter: col. 5, line 54]), the processor is caused to perform operations (i.e. Logic block 62 is also programmed according to the automatic closing operation as described above) [Salter: col. 6, line 1-2] comprising:obtaining a distance (i.e. An active sensor is adapted to detect objects and respective distances to objects within a detection zone) [Salter: col. 2, line 6-8] between a target object outside a vehicle and the vehicle through at least one distance sensor ((i.e. a separation distance between the vehicle and the detected user) [Salter: col. 2, line 66-67]; (i.e. An active sensor is adapted to detect objects and respective distances to objects within a detection zone) [Salter: col. 2, line 6-8]) provided in the vehicle ((i.e. As shown in FIG. 2, vehicle 10 includes an active sensor system 20 performing object detection. Sensor system 20 may preferably be comprised of an array of ultrasonic sensors which is commonly employed on vehicles) [Salter: col. 2, line 67 – col. 3, line 3; Fig. 2]; (i.e. wherein the vehicle has an active sensor adapted to detect objects and respective distances to objects within a detection zone behind the vehicle) [Salter: col. 6, line 60-62]); determining that the distance (i.e. identifies distances for each respective person according to coincidence with the detected objects) [Salter: col. 2, line 13-15] satisfies a predetermined condition ((i.e. In FIG. 4, sensor array 30 detects objects 31, 32, and 33 within the near region (between vehicle 10 and radius R1)) [Salter: col. 3, line 52-53; Fig. 4]; (i.e. In this example, objects 31, 32, and 34 correspond to persons within the detection zone and object 33 represents a fixed object) [Salter: col. 3, line 59-61; Fig. 4]); 
waking up and controlling an image sensor in 15an image collection module provided in the vehicle (i.e. responds to control signals from logic block 62 to provide active sensor signals to an object tracking block 64. Tracked object positions and distances are provided from object tracking block 64 to logic block 62. A backup camera 65 responds to activation signals from logic block 62 in order to provide a captured search image 50 to a facial recognition block 66. Face locations (reference points) are provided from facial recognition block 66 to logic block 62) [Salter: col. 5, line 45-53; Fig. 8] to collect a first image of the target object (i.e. A camera adapted to capture a search image with a field-of-view showing objects in the detection zone) [Salter: col. 2, line 8-10]; collecting ((i.e. capture) [Salter: col. 3, line 8]; (i.e. obtained) [Salter: col. 3, line 27]) a first depth map corresponding to the first image through a depth sensor in the image collection module (i.e. a camera adapted to capture a search image with a
field-of-view showing objects in the detection zone) [Salter: col. 6, line 15-16];  performing face recognition based on the first image (i.e. search image captured by a vehicle camera including faces detectable using facial recognition) [Salter: col. 2, line 32-33; Fig. 5] and a pre-registered face feature (i.e. In some approaches, face recognition technology may be used for user authentication for privacy/security related phone applications, entrance control in a building, etc. During the authentication process, a probe face image/video of a subject may be captured and compared against one or more stored templates of the user (e.g., claimed subject). If the similarity between the probe face and the stored templates is large enough, then the authentication may be successful) [Zou: col. 3, line 49-52];   
updating a depth value of a depth invalidation pixel in the first depth map based on the first image to obtain a second depth map; 
determining a spoofing detection result of the target object based on the first image and the second depth map; and sending a vehicle door unlocking instruction (((i.e. Based on coincidence of a radial sector (or other object tracking information from different types of active sensors) of a detected object with a person visible in the search image (as identified by facial recognition, a controller (e.g., in a liftgate control module) determines a user height for each person based on a distance derived by the active object detection sensors and an apparent height of a person based on the elevation of the corresponding face) [Salter: col. 4, line 1-8; Fig. 6]; (i.e. In order to economize on computing resources, a lookup table is preferably used which correlates an apparent elevation of a face within the search image with an opening height based on the respective object distance obtained from the active sensors.) [Salter: col. 4, line 17-21]; (i.e. A logic block 62 in control module 60 receives position signals from liftgate actuator 61 and sends opening and closing commands to actuator 61) [Salter: col. 5, line 41-43; Figs. 6, 8]; (i.e. A preferred method of the invention is shown in FIG. 6 wherein a lift gate open command is received in step 45) [Salter: col. 4, line 26-27; Fig. 6]) to at least one vehicle door lock of the vehicle (i.e. In response to the command, the liftgate begins to open under control of the liftgate actuator. The actuator system may have an electric motor drive with a clutch that enables the opening of the liftgate to be halted at any desired position) [Salter: col. 4, line 30-34] based on the face recognition ((i.e. Based on coincidence of a radial sector (or other object tracking information from different types of active sensors) of a detected object with a person visible in the search image (as identified by facial recognition, a controller (e.g., in a liftgate control module) determines a user height for each person based on a distance derived by the active object detection sensors and an apparent height of a person based on the elevation of the corresponding face) [Salter: col. 4, line 1-8; Fig. 6]; (i.e. In order to economize on computing resources, a lookup table is preferably used which correlates an apparent elevation of a face within the search image with an opening height based on the respective object distance obtained from the active sensors.) [Salter: col. 4, line 17-21]) and the spoofing detection result.
Salter does not explicitly disclose the following claim limitations (Emphasis added).
A non-transitory computer-readable storage medium, having computer program instructions stored thereon, wherein when the computer program instructions are executed by a processor, the processor is caused to perform operations comprising:  obtaining a distance between a target object outside a vehicle and the vehicle through at least one distance sensor provided in the vehicle; determining that the distance satisfies a predetermined condition; waking up and controlling an image sensor in an image collection module provided in the vehicle to collect a first image of the target object; collecting a first depth map corresponding to the first image through a depth sensor in the image collection module; performing face recognition based on the first image and a pre-registered face feature;updating a depth value of a depth invalidation pixel in the first depth map based on the first image to obtain a second depth map; determining a spoofing detection result of the target object based on the first image and the second depth map; and sending a vehicle door unlocking instructions to at least one vehicle door lock of the vehicle based on the face recognition and the spoofing detection result.
However, in the same field of endeavor Zou further discloses the deficient claim limitations as follows:
A non-transitory computer-readable storage medium, having computer program instructions stored thereon (i.e. The memory 126 may store instructions and/or data) [Zou: col. 6, line 40], wherein when the computer program instructions are executed by a processor, the processor is caused to perform operations (i.e. The instructions 1217a may be executable by the processor 1235 to implement one or more of the methods 200, 900, 1100 described herein. Executing the instructions 1217a may involve the use of the data 1219a that is stored in the memory 1215) [Zou: col. 24, line 36-40] comprising:…collecting a first depth map corresponding to the first image (i.e.  In some configurations, corresponding locations of the facial landmarks on depth images may be calculated through a mapping. For example, the landmark depth determiner 118 may determine the one or more landmark depths by mapping one or more facial landmarks in the image(s) to the depth image. For instance, the landmark depth determiner 118 may determine one or more corresponding points (e.g., depth pixels, depths, distances, etc.) in the depth image corresponding to the landmarks in the image(s)) [Zou: col. 10, line 23-31]  ((i.e.  It should be noted that that since one or more depth values on the depth image may be incorrect or missing due to a low quality sensor (e.g., RGB-D sensor) in some configurations, a corresponding location on the depth image for every facial landmark detected in the image (e.g., color image) may not be found in some cases. The processor 112 may include and/or implement a scale determiner 120. The scale determiner 120 may determine (e.g., adapt) one or more scales ( e.g., a plurality of scales) of depth image pixels based on the one or more landmark depths. A scale may refer to a spacing of depth pixels relative to a landmark depth. For example, a scale may be referred to as a distance (e.g., radius) from the landmark depth. A scale may indicate a set of depth image pixels relative to the landmark depth. In some approaches, the set of depth image pixels may be determined in one or more directions relative to the landmark depth. For example, a set of depth image pixels (at one scale, for instance) may include one depth image pixel above the landmark depth, one depth image pixel below the landmark depth, one depth image pixel to the left of the landmark depth, and one depth image pixel to the right of the landmark depth. In one specific example, a set of depth image pixels at a scale of 2 (e.g., radius of 2) may be spaced two depth image pixels from the landmark 65 depth (e.g., pixels that are 2 pixels away from the landmark depth in left, right, up, and down directions). It should be noted that one or more additional or alternative directions may be utilized. For example, one or more pixels along diagonal directions may additionally or alternatively be utilized) [Zou: col. 10, line 39 – col. 11, line 3] – Note:  Zou describes a technique to update the depth map for incorrect or missing pixels in the captured image (i.e. the first image)); and determining a spoofing detection result of the target object  ((i.e. an image of a face is taken (for spoofing purposes)) [Zou: col. 14, line 59-60]; (i.e. detect spoofing with a non-live or artificial face) [Zou: col. 13, line 54]) based on the first image and the second depth map (i.e.  determining facial liveness may include comparing the smoothness measure to a smoothness threshold ( e.g., liveness determination threshold) and/or determine whether a size of a face (at a particular depth, for example) is within a natural face size range. The facial liveness determiner 124 may determine facial liveness (e.g., detect spoofing with a non-live or artificial face) based on the smoothness measure and/or face size) [Zou: col. 4, line 10-15]; ((i.e. an image of a face is taken (for spoofing purposes)) [Zou: col. 14, line 59-60]; (i.e. detect spoofing with a non-live or artificial face) [Zou: col. 13, line 54]).  
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Salter with Zou to program the system to implement facial liveness detection method.  
Therefore, the combination of Salter with Zou will enhance face authentication and improve electronic security for the system [Zou: col. 1, line 38-57].

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Salter (US Patent 11,091,949 B2), (“Salter”), in view of Zou et al. (US Patent 11,048,953 B2), (“Zou”), in view of Atsumi (US Patent 10,373,415 B2), (“Atsumi”).

Regarding claim 3, Salter meets the claim limitations as set forth in claim 1.Salter further meets the claim limitations as follow.
The method according to claim 1 (i.e. method of the invention for setting an opening height for a liftgate) [Salter: col. 2, line 34-35], wherein the at least one distance sensor (i.e. An active sensor is adapted to detect objects and respective distances to objects within a detection zone) [Salter: col. 2, line 6-8] comprises a first type of distance sensor (i.e. An active sensor is adapted to detect objects and respective distances to objects within a detection zone) [Salter: col. 2, line 6-8], and wherein the obtaining the distance (i.e. An active sensor is adapted to detect objects and respective distances to objects within a detection zone) [Salter: col. 2, line 6-8] between the target object outside the vehicle and the vehicle through the at least one distance sensor ((i.e. a separation distance between the vehicle and the detected user) [Salter: col. 2, line 66-67]; (i.e. An active sensor is adapted to detect objects and respective distances to objects within a detection zone) [Salter: col. 2, line 6-8]) provided in the vehicle ((i.e. As shown in FIG. 2, vehicle 10 includes an active sensor system 20 performing object detection. Sensor system 20 may preferably be comprised of an array of ultrasonic sensors which is commonly employed on vehicles) [Salter: col. 2, line 67 – col. 3, line 3; Fig. 2]; (i.e. wherein the vehicle has an active sensor adapted to detect objects and respective distances to objects within a detection zone behind the vehicle) [Salter: col. 6, line 60-62]) comprises: establishing a wireless pairing connection between an external device and the first type of distance sensor, and in response to establishing the wireless pairing connection, obtaining a first distance between the target object with the external device and the vehicle through the first type of distance 25sensor ((i.e. As shown in FIG. 2, vehicle 10 includes an active sensor system 20 performing object detection. Sensor system 20 may preferably be comprised of an array of ultrasonic sensors which is commonly employed on vehicles) [Salter: col. 2, line 67 – col. 3, line 3; Fig. 2]; (i.e. wherein the vehicle has an active sensor adapted to detect objects and respective distances to objects within a detection zone behind the vehicle) [Salter: col. 6, line 60-62]); and/or wherein the at least one distance sensor comprises a second type of distance sensor, and wherein the obtaining the distance between the target object outside the vehicle and the vehicle through the at least one distance sensor provided in the vehicle comprises: obtaining a second distance between the target object and the vehicle through the second type of distance sensor provided on an outside of the vehicle; and/or wherein the at least one distance sensor comprises: a first type of distance sensor and second type of distance sensor, 
wherein the obtaining the distance between the target object outside the vehicle and the vehicle through the at least one distance sensor provided in the vehicle comprises: establishing a wireless pairing connection between the external device and the first type of distance sensor; in response to establishing the wireless pairing connection, obtaining the first distance between the target object with the external device and the vehicle through the first type of distance sensor; and obtaining the second distance between the target object and the vehicle through the second type of distance sensor, and wherein the determining that the distance satisfies a predetermined condition Application No.: 17/030,769 Office Action Dated: March 01, 2022 comprises: determining that the first distance and the second distance satisfy  he predetermined condition   
Salter and Zou do not explicitly disclose the following claim limitations (Emphasis added).
The method according to claim 1, wherein the at least one distance sensor comprises a first type of distance sensor, and wherein the obtaining the distance between the target object outside the vehicle and the vehicle through the at least one distance sensor provided in the vehicle comprises: establishing a wireless pairing connection between an external device and the first type of distance sensor, and in response to establishing the wireless pairing connection, obtaining a first distance between the target object with the external device and the vehicle the Bluetooth distance 25sensor; and/or wherein the at least one distance sensor comprises a second type of distance sensor, and wherein the obtaining the distance between the target object outside the vehicle and the vehicle through the at least one distance sensor provided in the vehicle comprises: obtaining a second distance between the target object and the vehicle through the second type of distance sensor provided on an outside of the vehicle; and/or wherein the at least one distance sensor comprises: a first type of distance sensor and second type of distance sensor, 
wherein the obtaining the distance between the target object outside the vehicle and the vehicle through the at least one distance sensor provided in the vehicle comprises: establishing a wireless pairing connection between the external device and the first type of distance sensor; in response to establishing the wireless pairing connection, obtaining the first distance between the target object with the external device and the vehicle through the first type of distance sensor; and obtaining the second distance between the target object and the vehicle through the second type of distance sensor, and wherein the determining that the distance satisfies a predetermined condition Application No.: 17/030,769 Office Action Dated: March 01, 2022 comprises: determining that the first distance and the second distance satisfy  he predetermined condition   
However, in the same field of endeavor Atsumi further discloses the claim limitations and the deficient claim limitations, as follows:
(i.e. a plurality of Bluetooth devices) [Atsumi: col. 9, line 14], …..establishing a wireless pairing connection between an external device and the first type of distance sensor (i.e. Hereinafter, it is assumed that the BT communication module 230 has a multipoint capability (a function of simultaneously communicating with a plurality of Bluetooth devices which have been paired). It is assumed that the BT communication module 230 is connected to the portable terminal 300 (a BT communication module 310 which will be described later) in a Bluetooth communicable manner by automatic pairing) [Atsumi: col. 9, line 11-18], and in response to establishing the wireless pairing connection (i.e. The BT communication module 230 is an example of a communication device that performs short-range communication with the portable terminal 300. The BT communication module 230 is connected to the portable terminal 300 in a communicable manner by Bluetooth communication under the control of the smart key ECU 240 (a BT communication processing unit 2404 which will be described later). Hereinafter, it is assumed that the BT communication module 230 has a multipoint capability (a function of simultaneously communicating with a plurality of Bluetooth devices which have been paired). It is assumed that the BT communication module 230 is connected to the portable terminal 300 (a BT communication module 310 which will be described later) in a Bluetooth communicable manner by automatic pairing) [Atsumi: col. 9, line 5-18], obtaining a first distance between the target object with the external device and the vehicle the Bluetooth distance 25sensor  ((i.e. The smart key 200 includes an LF receiver 210, an RF transmitter 220, a Bluetooth communication module (a BT communication module) 230, and a smart key ECU 240) [Atsumi: col. 8, line 62-64]; (i.e. The BT communication module 230 is an example of a communication device that performs short-range communication with the portable terminal 300. The BT communication module 230 is connected to the portable terminal 300 in a communicable manner by Bluetooth communication under the control of the smart key ECU 240 (a BT communication processing unit 2404 which will be described later). Hereinafter, it is assumed that the BT communication module 230 has a multipoint capability (a function of simultaneously communicating with a plurality of Bluetooth devices which have been paired). It is assumed that the BT communication module 230 is connected to the portable terminal 300 (a BT communication module 310 which will be described later) in a Bluetooth communicable manner by automatic pairing) [Atsumi: col. 9, line 5-18]; (i.e. it may be determined in Step S218 whether the corresponding user is present in the vicinity of the vehicle 100 (whether the corresponding user is present within a predetermined distance from the vehicle 100). For example, when the corresponding user carries the portable terminal 300, the main control unit 804 can determine whether the corresponding user is present in the vicinity of the vehicle 100 based on the connection state between the smart key 200 of the target user inside the vehicle and the portable terminal 300 of the corresponding user) [Atsumi: col. 24, line 60 – col. 25, line 63]); 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Salter and Zou with Atsumi to program the system to detect wireless signals from a wireless device, such as a smart key carried by a user.  
Therefore, the combination of Salter and Zou with Atsumi will enable the system to identify an authorized user [Atsumi: Abstract]. 

Regarding claim 4, Salter meets the claim limitations as set forth in claim 3.Salter, further meets the claim limitations as follow.
The method according to claim 3 (i.e. method of the invention for setting an opening height for a liftgate) [Salter: col. 2, line 34-35], wherein the predetermined condition comprises a 20first predetermined condition and a second predetermined condition ((i.e. In FIG. 4, sensor array 30 detects objects 31, 32, and 33 within the near region (between vehicle 10 and radius R1)) [Salter: col. 3, line 52-53; Fig. 4]; (i.e. In this example, objects 31, 32, and 34 correspond to persons within the detection zone and object 33 represents a fixed object) [Salter: col. 3, line 59-61; Fig. 4]), the first predetermined condition comprises at least one of the following: the first distance is less than a predetermined first distance threshold  ((i.e. An object 34 is present within the far region between radius R1 and radius R2) [Salter: col. 3, line 54-55; Fig. 4] – Note: The first distance threshold is R2; hence the distance in the region between R1 to R2 is smaller than R2); the duration in which the first distance is less than a predetermined first distance threshold reaches the predetermined time threshold; or the first distance obtained in the duration indicates that the target object is 25proximate to the vehicle, the second predetermined condition comprises: the second distance is less than a predetermined second distance threshold ((i.e. In FIG. 4, sensor array 30 detects objects 31, 32, and 33 within the near region (between vehicle 10 and radius R1)) [Salter: col. 3, line 52-53; Fig. 4] – Note: The second distance threshold is R1; hence the distance in the region between the vehicle 10 and R1 is smaller than R1); the duration in which the second distance is less than the predetermined second distance threshold reaches the predetermined time threshold; 64US Patent Application Docket No. 117681.000020and the second distance threshold is less than the first distance threshold ((i.e. In FIG. 4, sensor array 30 detects objects 31, 32, and 33 within the near region (between vehicle 10 and radius R1)) [Salter: col. 3, line 52-53; Fig. 4] – Note:  As it is shown in Fig. 4, R1 is smaller than R2); and/or wherein in response to the first distance and the second distance satisfying the predetermined condition, waking up and controlling the image sensor in the image collection module provided in the vehicle to collect the first image of the target object comprises: 5in response to the first distance satisfying the first predetermined condition, waking up a face recognition system provided in the vehicle, and in response to the second distance satisfying the second predetermined condition, controlling the image sensor in the image collection module to collect the first image of the target object through a waked-up face recognition system.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Salter (US Patent 11,091,949 B2), (“Salter”), in view of Zou et al. (US Patent 11,048,953 B2), (“Zou”), in view of Simon et al. (US Patent 10,198,685 B2), (“Simon”).
Regarding claim 5, Salter meets the claim limitations as set forth in claim 2.Salter further meets the claim limitations as follow.
The method according to claim 2 (i.e. method of the invention for setting an opening height for a liftgate) [Salter: col. 2, line 34-35], wherein the distance sensor is a  second type of distance sensor ((i.e. Sensor system 20 may preferably be comprised of an array of ultrasonic sensors which is commonly employed on vehicles) [Salter: col. 3, line 1-3]; (i.e. FIG. 4 is a top view showing a back end of vehicle 10 having a sensor array 30 for detecting objects in a detection zone behind vehicle 10. Sensor array 30 may include individual ultrasonic sensors or can include Radar or Lidar sensors. Each sensor within array 30 may have separate beam patterns covering separate radial sectors within the overall detection zone in order to separately distinguish different objects) [Salter: col. 3, line 31-33]); the predetermined distance threshold is determined according to a calculated distance threshold reference value (i.e. The predetermined zone extends by a predetermined distance from the liftgate opening (such as radial distance R3 in FIG. 4) which may be about 4 feet in a preferred embodiment. If at least one moving object is detected, then step 55 tracks the moving objects to determine whether all moving objects vacate the predetermined zone for a predetermined time (e.g., about 10 seconds)) [Salter: col. 5, line 18-25; Fig. 4] and a predetermined distance threshold offset value (i.e. an offset representing a nominal reaching distance) [Salter: col. 4, line 22-23]; the distance threshold reference value represents a reference value of a distance threshold between an object outside the vehicle and the vehicle (i.e. A person engaged in using the opened liftgate for depositing or removing cargo would typically be located within a predetermined distance of the vehicle shown as a distance R1 (e.g., about 8 feet). Objects within radial distance R1 are considered to be within a near region and objects farther away that R1 in a far region. The far region may have a cutoff radius R2 from vehicle 10 which may be defined according to a maximum range of the sensor array or may correspond to a predetermined distance beyond which objects are to be ignored (e.g., 12 feet). A radius R3 is also shown which may be used in connection with automatic closing of the lift gate as explained later) [Salter: col. 3, line 40-51]; and the predetermined distance threshold offset value represents an offset 15value of the distance threshold between the object outside the vehicle and the vehicle ((i.e. In FIG. 4, sensor array 30 detects objects 31, 32, and 33 within the near region (between vehicle 10 and radius R1)) [Salter: col. 3, line 52-53; Fig. 4]; (i.e. A person engaged in using the opened liftgate for depositing or removing cargo would typically be located within a predetermined distance of the vehicle shown as a distance R1 (e.g., about 8 feet). Objects within radial distance R1 are considered to be within a near region and objects farther away that R1 in a far region. The far region may have a cutoff radius R2 from vehicle 10 which may be defined according to a maximum range of the sensor array or may correspond to a predetermined distance beyond which objects are to be ignored (e.g., 12 feet). A radius R3 is also shown which may be used in connection with automatic closing of the lift gate as explained later) [Salter: col. 3, line 40-51]).
Salter and Zou do not explicitly disclose the following claim limitations (Emphasis added).
The method according to claim 2, wherein the distance sensor is a second type of distance sensor; the predetermined distance threshold is determined according to a calculated distance threshold reference value and a predetermined distance threshold offset value; the distance threshold reference value represents a reference value of a distance threshold between an object outside the vehicle and the vehicle; and the predetermined  distance threshold offset value represents an offset 15value of the distance threshold between the object outside the vehicle and the vehicle.  
However, in the same field of endeavor Simon further discloses the deficient claim limitations as follows:
the predetermined distance threshold is determined according to a calculated distance threshold reference value and a predetermined distance threshold offset value (i.e. Absolute position is to be differentiated from relative or offset position. A relative offset position can be a general description of an offset distance, e.g., 2 meters away, without also knowing the direction of the offset.) [Simon: col. 7, line 33-37]; (i.e. A relative offset position can be a general description of an offset distance, e.g., 2 meters away, without also knowing the direction of the offset) [Simon: col. 10, line 34-36]  
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Salter and Zou with Simon to program the system to compute the offset value from an absolute position.  
Therefore, the combination of Salter and Zou with Simon will enable the system to determine the absolute position of the vehicle from the offset value, and vice-versa [Simon: col. 7, line 33-47].

Regarding claim 6, Salter meets the claim limitations as set forth in claim 5.Salter further meets the claim limitations as follow.
The method according to claim 5 (i.e. method of the invention for setting an opening height for a liftgate) [Salter: col. 2, line 34-35], wherein the predetermined distance threshold is equal to a difference between the distance threshold reference value and the predetermined distance threshold offset value; and/or wherein the distance threshold reference value is a minimum value of an average distance 20value after the vehicle is turned off and a maximum vehicle door unlocking distance, wherein the average distance value after the vehicle is turned off represents an average value of distances between the object outside the vehicle and the vehicle within a specified time period after the vehicle is turned off; and/or wherein the distance threshold reference value is periodically updated ((i.e. FIG. 4 is a top view showing a back end of vehicle 10 having a sensor array 30 for detecting objects in a detection zone behind vehicle 10. Sensor array 30 may include individual ultrasonic sensors or can include Radar or Lidar sensors. Each sensor within array 30 may have separate beam patterns covering separate radial sectors within the overall detection zone in order to separately distinguish different objects (depending on the active sensing technology being used)) [Salter: col. 2, line 34-35] – Note: It is well known in the arts that the range of the Radar and Lidar are periodically updated).  
In the same field of endeavor Simon further discloses the claim limitations as follows:
wherein the predetermined distance threshold is equal to a difference between the distance threshold reference value and the predetermined distance threshold offset value ((i.e. Absolute position is to be differentiated from relative or offset position. A relative offset position can be a general description of an offset distance, e.g., 2 meters away, without also knowing the direction of the offset.) [Simon: col. 7, line 33-37]; (i.e. offset position is accurately translated to absolute position, and vice-versa) [Simon: col. 7, line 45-46]); and/or
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Salter and Zou with Simon to program the system to compute the offset value from an absolute position.  
Therefore, the combination of Salter and Zou with Simon will enable the system to determine the absolute position of the vehicle from the offset value, and vice-versa [Simon: col. 7, line 33-47].

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Salter (US Patent 11,091,949 B2), (“Salter”), in view of Zou et al. (US Patent 11,048,953 B2), (“Zou”), in view of Hayashi et al. (US Patent Application Publication 2018/0252017 A1), (“Hayashi”).
Regarding claim 7, Salter meets the claim limitations as set forth in claim 2.Salter further meets the claim limitations as follow.
The method according to claim 2 (i.e. method of the invention for setting an opening height for a liftgate) [Salter: col. 2, line 34-35], wherein the distance sensor is an ultrasonic distance sensor ((i.e. Sensor system 20 may preferably be comprised of an array of ultrasonic sensors which is commonly employed on vehicles) [Salter: col. 3, line 1-3]; (i.e. FIG. 4 is a top view showing a back end of vehicle 10 having a sensor array 30 for detecting objects in a detection zone behind vehicle 10. Sensor array 30 may include individual ultrasonic sensors or can include Radar or Lidar sensors. Each sensor within array 30 may have separate beam patterns covering separate radial sectors within the overall detection zone in order to separately distinguish different objects) [Salter: col. 3, line 31-33]); the predetermined time threshold is determined according to a calculated time threshold reference value and a time threshold offset value (i.e. the controller monitors for
detected objects moving within a predetermined zone, and if a predetermined time period elapses with the predetermined zone being empty of any detected moving objects then the controller commanding an automatic closing of the liftgate) [Salter: col. 6, line 52-56], wherein the time threshold reference value represents a reference value of a time threshold at which a distance between the object outside65US Patent Application Docket No. 117681.000020 the vehicle and the vehicle is less than the predetermined distance threshold (i.e. The predetermined zone extends by a predetermined distance from the liftgate opening (such as radial distance R3 in FIG. 4) which may be about 4 feet in a preferred embodiment. If at least one moving object is detected, then step 55 tracks the moving objects to determine whether all moving objects vacate the predetermined zone for a predetermined time (e.g., about 10 seconds)) [Salter: col. 5, line 18-25; Fig. 4], and the time threshold offset value represents an offset value of the time threshold at which the distance between the object outside the vehicle and the vehicle is less than the predetermined distance threshold (i.e. The predetermined zone extends by a predetermined distance from the liftgate opening (such as radial distance R3 in FIG. 4) which may be about 4 feet in a preferred embodiment. If at least one moving object is detected, then step 55 tracks the moving objects to determine whether all moving objects vacate the predetermined zone for a predetermined time (e.g., about 10 seconds)) [Salter: col. 5, line 18-25; Fig. 4].
Salter and Zou do not explicitly disclose the following claim limitations (Emphasis added).
The method according to claim 2, wherein the distance sensor is an ultrasonic distance sensor; the predetermined time threshold is determined according to a calculated time threshold reference value and a time threshold offset value, wherein the time threshold reference value represents a reference value of a time threshold at which a distance between the object outside 65US Patent Application Docket No. 117681.000020 the vehicle and the vehicle is less than the predetermined distance threshold, and the time threshold offset value represents an offset value of the time threshold at which the distance between the object outside the vehicle and the vehicle is less than the predetermined distance threshold.
However, in the same field of endeavor Hayashi further discloses the deficient claim limitations as follows:
(i.e. In one or more embodiments of the disclosure, the vehicle door opening and closing control device may further include a calculator configured to calculate the first offset value and the second offset value. The calculator may calculate the first offset value by calculating an average value of output values of the sensor in a predetermined first period before the output value of the sensor exceeds the threshold. The calculator may calculate the second offset value by calculating an average value of output values of the sensor in a predetermined second period after the output value of the sensor falls below the threshold) [Hayashi: para. 0015; Figs. 12-14], …, and the time threshold offset value represents an offset value of the time threshold ((i.e. In one or more embodiments of the disclosure, the calculator may calculate the first offset value by using a moving average of output values in the predetermined first period.) [Hayashi: para. 0015; Figs. 12-14]; (i.e. In one or more embodiments of the disclosure, the calculator may calculate the second offset value by using a simple average of output values in the predetermined second period.) [Hayashi: para. 0016; Figs. 12-14]) at which the distance between the object outside the vehicle and the vehicle is less than the predetermined distance threshold (i.e. In a case where the motion of the leg F is a regular kicking motion, the output value of the kick sensor 11 rises from the offset value X1 and reaches the threshold K, and then exceeds the threshold K. After the time period Ton in which the output value of the kick sensor 11 exceeds the threshold K continues for a fixed time period or longer, the output value of the kick sensor 11 falls below the threshold K and becomes the offset value X2. Here, in a case where the regular kicking motion is performed, the leg F returns to the original position as described above. Therefore, the offset value X1 before the output value of the kick sensor 11 exceeds the threshold K (time period T1) and the offset value X2 after the output value of the kick sensor 11 falls below the threshold K (Time T2) become identical offset values X (X1=X2=X). Therefore, the difference ∆X between the offset values X1 and X2 is ∆X = 0) [Hayashi: para. 0054; Figs. 12-14].
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Salter and Zou with Hayashi to program the system to calculate the offset time value.  
Therefore, the combination of Salter and Zou with Hayashi will enable the system to improve detection accuracy [Hayashi: para. 0010].

Regarding claim 8, Salter meets the claim limitations as set forth in claim 7.Salter further meets the claim limitations as follow.
The method according to claim 7 (i.e. method of the invention for setting an opening height for a liftgate) [Salter: col. 2, line 34-35], wherein the predetermined time threshold is equal to a sum of the time threshold reference value and the time threshold offset value; and/or wherein the time threshold reference value (i.e. a predetermined time) [Salter: col. 6, line 54] is determined according to one or more of a horizontal detection angle of the ultrasonic distance sensor, a detection radius of the ultrasonic distance sensor, an object size, and an object speed ((i.e. Sensor system 20 may preferably be comprised of an array of ultrasonic sensors which is commonly employed on vehicles) [Salter: col. 3, line 1-3]; (i.e. FIG. 4 is a top view showing a back end of vehicle 10 having a sensor array 30 for detecting objects in a detection zone behind vehicle 10. Sensor array 30 may include individual ultrasonic sensors or can include Radar or Lidar sensors. Each sensor within array 30 may have separate beam patterns covering separate radial sectors within the overall detection zone in order to separately distinguish different objects) [Salter: col. 3, line 31-33]; (i.e. The predetermined zone extends by a predetermined distance from the liftgate opening (such as radial distance R3 in FIG. 4) which may be about 4 feet in a preferred embodiment. If at least one moving object is detected, then step 55 tracks the moving objects to determine whether all moving objects vacate the predetermined zone for a predetermined time (e.g., about 10 seconds)) [Salter: col. 5, line 18-25; Fig. 4].

Allowable Subject Matter
16.       Claims 9-10, 14-15, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all limitations of the base claim and any intervening claims. This objection is given with a condition that all objections and rejections of related claims are addressed. 
17.        Each of claims 9-10, 14-15, and 18 is either the third or the fourth or the fifth dependent claim in a chain of 4-6 claims.  The above identified claims recite multiple operations that perform on specific data in specific conditions to compute unique parameters. The prior arts fail to teach or render obvious for this set of operations. 

Reference Notice 
Additional prior arts, included in the Notice of Reference Cited, made of record and not relied upon is considered pertinent to applicant's disclosure.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Dang whose telephone number is (408) 918-7529.  The examiner can normally be reached on Monday-Thursday between 8:30 am - 5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. /Philip P. Dang/Primary Examiner, Art Unit 2488